      Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 1 of 28



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


FRIENDS OF THE CRAZY                              CV 19-66-BLG-SPW-TJC
MOUNTAINS, a public land
organization, et al.,
                                                ORDER
                     Plaintiffs,

vs.

MARY ERICKSON, in her official
capacity as Forest Supervisor for the
Custer Gallatin National Forest, et al.,

                     Defendants.

       Plaintiffs Friends of the Crazy Mountains et al brought this action for

declaratory and injunctive relief against Federal Defendants Mary Erickson, in her

official capacity as Forest Supervisor for the Custer Gallatin National Forest, U.S.

Forest Service (“USFS”); Leanne Marten, in her official capacity as Regional

Forester, Region One, USFS; Vicki Christiansen, in her official capacity as chief of

the USFS; the USFS, a federal agency; and the U.S. Department of Agriculture, a

federal department (collectively, “Defendants”). (Doc. 18.) Plaintiffs challenge

the USFS’s decision to change public access on four trails in the Crazy Mountains

in south-central Montana under the Administrative Procedures Act (“APA”), 5

U.S.C. § 701 et seq. Plaintiffs allege violations of the Federal Advisory

Committee Act (“FACA”), 5 U.S.C. app 2 § 1 et seq.; the National Environmental
     Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 2 of 28



Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq.; the National Forest Management

Act (“NFMA”), 16 U.S.C. § 1600 et seq.; the Federal Land Policy Management

Act (“FLPMA”), 43 U.S.C. § 1701 et seq. (Id. at 2.)

      Before the Court is Plaintiffs’ Motion for a Complete Administrative

Record, to Strike Post-Decision Documents, and to Stay Summary Judgment

Briefing. (Doc. 28.) Defendants filed a response brief (Doc. 30) and Plaintiffs

replied. (Doc. 31).

      Plaintiffs additionally filed a Notice of Supplemental Authority in support of

the motion based on a recent decision in the U.S. District Court for the District of

Montana, Ksanka Kupaqa Xa’lcin et al v. U.S. Fish and Wildlife Service et al, CV-

19-20-DWM (Doc. 64) (D. Mont. Mar. 9, 2020). (See Doc. 32.) Defendants

requested leave to file a response brief; the request is still outstanding and will be

addressed herein. (Doc. 37.)

      The remaining matters are fully briefed and ripe for review. For the

following reasons, Plaintiffs’ motion (Doc. 28) is granted in part and denied in

part, and Defendants’ motion (Doc. 33) is denied.

I.    Procedural Background

      Plaintiffs filed suit challenging alleged management decisions regarding

Custer – Gallatin National Forest trails located on the west and east sides of the

Crazy Mountains. (Doc. 18.) The parties subsequently filed a Joint Management

                                           2
      Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 3 of 28



Plan, which expressed the parties’ agreement that the case would be resolved

through motions for summary judgment following submission of the administrative

record. (Doc. 23.) Defendants agreed to provide Plaintiffs with a bates-numbered,

hyperlinked, indexed, and searchable administrative record on or before December

16, 2019. (Id. at 3.) The parties further agreed that any outstanding issues or

objections regarding the administrative record were first to be resolved between the

parties and, in the event the effort was unsuccessful, Plaintiffs would file any

objections with the Court. (Id.)

       Defendants timely provided the administrative record to Plaintiffs and filed

the same with the Court. (Doc. 24.) But issues relating to the record arose after its

filing. (See Doc. 31-1 at 2-4.) When the parties could not resolve Plaintiffs’ issues

with the administrative record, Plaintiffs timely filed the instant motion to

complete the administrative record, which included a request to stay briefing.

(Doc. 28.)

II.    Legal Standard

       This matter involves APA review of USFS actions relating to the four Crazy

Mountain trails under FACA, NEPA, NFMA, and FLPMA. Because these laws do

not contain a separate provision for judicial review, courts review an agency’s

compliance with the laws under the APA. 5 U.S.C. § 706(2)(A). Judicial review

of administrative agency decisions under the APA is based on the administrative

                                          3
     Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 4 of 28



record compiled by the agency, not on independent fact-finding by the district

court. Camp v. Pitts, 411 U.S. 138, 142 (1973). As the parties have agreed, the

Court will resolve the underlying APA challenge via summary judgment. See Nw.

Motorcycle Ass’n v. United States Dep’t Agric., 18 F.3d 1468, 1472 (9th Cir.

1994). In such a summary judgment proceeding, the function of a district court is

to determine whether, as a matter of law, the evidence in the administrative record

permitted the agency to make its decision. Occidental Eng’g Co. v. I.N.S., 753

F.2d 766, 769 (9th Cir. 1985); Sierra Club v. Mainella, 459 F.Supp.2d 76, 90

(D.D.C. 2006). Thus, a complete and intact record is crucial to the Court’s

disposition of the matter under Fed. R. Civ. P. 56.

      The APA requires the reviewing court to examine “the whole record.” 5

U.S.C. § 706; Indigenous Envtl. Network v. United States Dep’t of State, 2018 WL

1796217, at *2 (D. Mont. Apr. 16, 2018). “The whole record includes ‘all

documents and material directly or indirectly considered by agency decision-

makers and ... evidence contrary to the agency’s position.’” Id. (quoting Thompson

v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (alteration original)). An

agency’s designated administrative record is entitled to a presumption of

completeness. Id. This presumption is rebuttable, however, if a plaintiff provides

clear evidence to the contrary by identifying omitted materials with “sufficient

specificity” and by providing “reasonable, non-speculative grounds for the belief

                                          4
       Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 5 of 28



that the alleged documents were considered by the agency and not included in the

record”; or by showing the agency “applied the wrong standard in compiling the

record.” Id.

III.    Discussion

        Plaintiffs challenge the USFS’s decisions regarding four National Forest

Service trails in the Crazy Mountains: two on the westside of the range and two on

the eastside. (Doc. 29 at 10.)

        On the westside, Plaintiffs challenge a decision by the USFS to approve the

Porcupine-Ibex project (“Ibex project”). (Id.) According to Plaintiffs, this project

involves the exchange of easement interests with private landowners, which

impacts the public’s right to access certain trails in the Crazy Mountains. (Id.)

Plaintiffs allege the decision was approved on August 15, 2018. (Id.)

        As to the eastside, Plaintiffs allege that the USFS decided to change its

policy with respect to two trails in 2017. (Id. at 11.) Prior to that time, Plaintiffs

allege the USFS actively managed the trails and advised the public that they did

not need permission from private landowners to access them. (Id.) In January

2017, however, Plaintiffs maintain that the USFS decided to change its policy, to

discourage public access to the trails, and prohibited work or maintenance on them.

(Id. at 11-12.)




                                           5
     Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 6 of 28



       Defendants claim, on the other hand, that the final agency action

underpinning the westside Ibex project was a 2009 Road and Trails Environmental

Assessment, Decision Notice, and Finding of No Significant Impact. (Doc. 30 at

14.) As to the eastside trails, Defendants contend that there was no decision to

change its policy 2017. (Id.) Thus, there was no discrete agency action taken, let

alone a final agency action amendable to review under the APA. (Id.)

       Plaintiffs advance several arguments in support of their motion. First,

Plaintiffs argue that the administrative record the USFS provided is incomplete.

(Doc. 29 at 16.) Second, Plaintiffs assert that the USFS failed to provide a

privilege log. (Id. at 31.) Third, Plaintiffs also move to strike certain post-

decisional documents from the record. (Id. at 37.) Last, Plaintiffs request briefing

be stayed pending resolution of the instant dispute over the administrative record.

(Id. at 39.)

       In addition to its opposition to Plaintiffs’ arguments, Defendants move the

Court for leave to file a response (Doc. 33) to Plaintiffs’ Notice of Supplemental

Authority (Doc. 32). The Court will first address this motion, then turn its

attention to the merits of Plaintiffs’ motion and the parties’ arguments.

       A.      Defendants’ Motion for Leave to File a Response

       In the Notice of Supplemental Authority, Plaintiffs proffered Ksanka

Kupaqa Xa’lcin et al v. U.S. Fish and Wildlife Service et al, CV-19-20-DVM (Doc.

                                           6
     Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 7 of 28



64) (D. Mont. Mar. 9, 2020), as new, pertinent authority regarding their position on

the instant motion. (Doc. 32 at 2.) In Ksanka, District Judge Donald W. Molloy

ruled that the presumption of completeness of the administrative record is

rebuttable by an “admission that deliberative materials were omitted.” Ksanka,

CV-19-20-DVM, (Doc. 64 at 4). This rule is applicable when the internal

deliberative process is at issue. See Portland Audubon Soc. v. Endangered Species

Comm., 984 F.2d 1534, 1549 (9th Cir. 1993). Internal deliberate processes are part

of the “universe of materials ‘directly or indirectly considered by agency decision-

makers.’” Ctr. for Food Safety v. Vilsack, 2017 WL 1709318, at *4 (N.D. Cal.

May 3, 2017) (quoting Inst. for Fisheries Res. v. Burwell, 2017 WL 89003, at *1

(N.D. Cal. Jan. 10, 2017)). “It is obvious that in many cases internal comments,

draft reports, inter- or intra-agency emails, revisions, memoranda, or meeting notes

will inform an agency’s final decision.” Inst. for Fisheries Res., 2017 WL 89003,

at *1.

         Defendants argue that Ksanka is not “pertinent and significant” because the

USFS decision-maker here averred that no deliberative documents exist concerning

the disputed agency action. (Doc. 34 at 2.) Defendants argue that the USFS did

not consider deliberative documents, and that even if the Court were to order the

Defendants to provide a privilege log, “such a privilege log would be empty in this

case.” (Doc. 34 at 3.)

                                          7
     Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 8 of 28



      Defendants filed a brief in support of their motion (Doc. 34), Plaintiffs

responded (Doc. 37), and Defendants filed a reply (Doc. 38). The parties’ briefs

adequately set forth their respective positions on this issue; further briefing is not

warranted. The Court is aware of Judge Molloy’s ruling in Ksanka and will

consider the decision, as appropriate. Thus, Defendants’ motion to file a response

(Doc. 33) is denied.

      B.     Motion for Complete Record

      Plaintiffs argue that the USFS’s submission of truncated materials is at odds

with Ninth Circuit precedent requiring a broad body of documents to be included

in the administrative record. (Doc. 29 at 17, 20, citing to Thompson v. U.S. Dep’t

of Labor, 885 F.2d 551, 555 (9th Cir. 1989).) Specifically, Plaintiffs assert the

following are missing from the administrative record: Gallatin Travel Plan

documents; Ibex project communications; communications relating to the policy

change regarding the two eastside trails; communications between the Crazy

Mountain Working Group, landowners, and other organizations; and railroad deeds

conveying title to private landowners. (Id. at 21, 22, 24, 29, and 31.) Last,

Plaintiffs argue that the USFS failed to provide a privilege log. (Id. at 31.)

      Defendants argue that the USFS has provided all documents pertaining to

the disputed trails and has not limited or excluded any documents from the

administrative record for judicial review. (Doc. 30 at 16.)

                                           8
     Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 9 of 28



      The Court will address each category of documentation in turn.

             1.     Gallatin Travel Plan Documents

      Plaintiffs argue that the USFS’s failure to include the 2006 Gallatin Travel

Plan’s administrative record in the instant administrative record is a major

oversight considering the USFS relied upon the Travel Plan, its EIS, and the 2009

Roads and Trails EA, which implemented the Travel Plan, for the current

management decisions at issue. (Doc. 29 at 21.) Plaintiffs concede, however, that

“including the entire, voluminous record from the travel plan is likely unnecessary

and overly burdensome,” but that key documents should be included. (Id.)

Plaintiffs itemize the following key documents for inclusion: (1) a complete copy

of the final Environmental Impact Statement (“EIS”) with appendices (not just

excerpts); (2) the final Record of Decision (not just the cover letter); (3) the

USFS’s Detailed Description of the Record of Decision describing the final Travel

Plan decision and guidance for how the four trails at issue are to be managed; (4)

all internal and external documents and materials pertaining to the four trails at

issue, and the USFS’s final decision to depict and manage them as National Forest

System Trails. (Id. at 21-22.) Plaintiffs also request all relevant landowner

comments, objections, and appeals expressly challenging USFS’s depiction and

management of the four trails at issue, and the USFS’s responses to such (only

summaries were provided in the current record). (Id. at 22.)

                                           9
       Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 10 of 28



        Defendants assert that all relevant portions of the Gallatin Travel Plan

documents are already included in the administrative record. (Docs. 30 at 21-22;

30-8 at ¶ 3.) Defendants also note that Plaintiffs were provided this information

through multiple Freedom of Information Act (“FOIA”) requests. (Doc. 30 at 16-

18.)

                     a.    2006 Travel Plan Final EIS and Appendices

        Given that the 2006 Travel Plan Final EIS is a matter of public record and

easily accessible, 1 Plaintiffs had the capability to pinpoint any portion thereof that

they believe informed the USFS decisions but was omitted. Plaintiffs have failed

to do so and have not met their burden to provide clear evidence with sufficient

specificity that any omitted portions of the 2006 Travel Plan Final EIS were

considered by the agency and not included in the record.

        Therefore, Plaintiffs’ motion as to the entirety of this document is denied.

                     b.    2006 Travel Plan Record of Decision

        The USFS has agreed to provide the final 2006 Record of Decision and

landowner appeals pertaining to the former Lowline Trail. (Docs. 30 at 19; 30-7 at

9.) Thus, the Administrative Record will be supplemented to reflect this

stipulation; Plaintiffs’ motion as to this document is granted.



1
 See e.g. https://www.fs.usda.gov/detail/custergallatin/landmanagement/planning/
?cid=stelprdb5130474 (last visited 9/28/20).
                                        10
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 11 of 28



                      c.     Detailed Description of the Record of Decision

         Plaintiffs have specifically identified that the Detailed Description of the

Record of Decision is missing from the Administrative Record. (Doc. 29 at 21-

22.) The document appears to explain the final decision for the Gallatin National

Forest Travel Management Plan. (See Doc. 29-5.) It is unclear, however, how the

USFS relied upon the document in consideration of the present decisions at issue.

         The citation to which Plaintiffs rely to show the USFS relied on this

document (A.R. 627-628) does not list the Detailed Description of the Record of

Decision as being relied upon for the Porcupine Lowline Trail relocation, but

instead refers to the “2006 Record of Decision, Page 53,” as well as other

materials. (Doc. 29 at 21; A.R. 627-28.) With no explanation as to how the USFS

relied upon this document, Plaintiffs have not provided “reasonable, non-

speculative grounds” for the belief that the alleged document was considered by

the USFS in the present decision. Indigenous Envtl. Network, 2018 WL 1796217,

at *2.

         Therefore, Plaintiffs motion as to this document is denied.

                      d.     Internal and External Documents and Materials

         Plaintiffs request “all internal and external documents and materials

pertaining to the four trails and the Service’s final decision to depict and manage

them as National Forest System trails.” (Doc. 29 at 22.) Defendants argue that it

                                            11
      Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 12 of 28



is “baseless speculation that the USFS considered additional ‘internal materials.’”

(Doc. 30 at 22.)

       In Indigenous Envt’l. Network, the plaintiffs successfully rebutted the

presumption of completeness by pointing to specific documents, including a State

Department biological assessment, a Fish Wildlife Service biological opinion, and

a specific comment letter from the U.S. Environmental Protection Agency

criticizing the sufficiency of the EIS at issue. 2018 WL 1796217, at *2-3.

Similarly, in People of State of Cal. ex rel. Lockyer v. U.S. Dep’t of Agric., the

court noted that plaintiffs had rebutted the presumption “with a strong showing

that the Senate Report and the supporting documents were at a minimum indirectly

considered.” (Emphasis added) 2006 WL 708914, at *2 (N.D. Cal. Mar. 16, 2006).

Again, specific documents were identified as omitted and some showing was given

that they were indirectly considered.

       Here, Plaintiffs desire for “all internal and external documents” lacks any

sort of specificity that the courts in Indigenous Envt’l. Network or Lockyer relied

upon to find the presumption rebutted.

       Therefore, Plaintiffs cast too wide of a net that lacks specificity, and their

motion as to this request is denied.

///




                                           12
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 13 of 28



                    e.    Landowner Comments, Objections, and Appeals

      Plaintiffs seek to add “private landowners’ comments, objections, and

appeals expressly challenging the Service’s depiction and management of the four

trails at issue here,” as well as “public, National Forest System trails and the

Service’s responses.” (Doc. 29 at 22.) Plaintiffs cite to the record – A.R. 3185 –

as an example of the insufficiency of USFS’s responses. (Id.)

      Defendants do not directly address Plaintiffs’ argument but appear to lump

the request for “appeals” with its characterization of “all internal and external

documents and materials” as “baseless speculation” and falling short of the

requisite “clear evidence” burden. (Doc. 30 at 22.)

      In reviewing Plaintiffs’ citation and companion pages, it appears the record

contains public comments and the USFS responses. (See A.R. 2678 – 3694.)

Plaintiffs do not explain how these comments and responses are insufficient, and

thus have not met their burden to show the record is incomplete.

      Without an exhaustive search of the above citation or the entire record, the

Court has no way to tell whether the record’s comment section includes or

excludes private landowners’ comments, objections, and appeals. Plaintiffs do not

explain with sufficient specificity what is missing and provide no direction in

briefing; the Court is not satisfied that Plaintiffs have met their burden given the

amount of material USFS provided Plaintiffs via FOIA requests.

                                          13
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 14 of 28



      Therefore, Plaintiffs’ motion as to landowner comments, objections and

appeals is denied.

             2.      Ibex Project Communications

      Plaintiffs assert that the record is devoid of internal or external materials

pertaining to the exchange of easement interests related to the Ibex project. (Doc.

29 at 22-23.) Specifically, Plaintiffs argue there are no materials detailing the

easement exchange: conference and meeting notes and materials; feasibility

analyses addressing various environmental, technical, and political issues; or

communications discussing the exchange. (Id. at 23.) In addition to a NEPA-

based argument, Plaintiffs cite to the Federal Land Policy and Management Act

(“FLPMA”), 43 U.S.C. § 1716(d)(1), which requires appraisal of lands or interests

involved in the exchange, asserting any such appraisal is vacant from the record.

(Id.) Plaintiffs also assert that the solicitation bid and contract for new trail

construction is missing. (Id.)

      Defendants admit that the record excludes documents regarding the

easement exchange and § 1716(d)(1) valuation, asserting that there was no

“exchange of easement interests” but a landowner donation instead. (Doc. 30 at

22.) Defendants argue next that Plaintiffs have not met their burden to show

“conferences and meetings with landowners” produced documents relevant to the

rerouting of the Ibex trail project or were considered by the decision-maker. (Id. at

                                           14
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 15 of 28



23.) In support, Defendants proffer the declaration of Mary Erickson, who avers

that landowner meeting notes are not part of the 2009 Roads and Trails EA

because “I did not consider them in making my 2009 Decision.” (Id.; Doc. 30-8 at

¶ 4.) Last, Defendants dispute Plaintiffs’ proffered date of the final action as 2018,

arguing that the decision was made in 2009, and further assert that landowner

communications and trail reroute negotiations were post hoc to that 2009 decision

and not considered by decision-makers. (Doc. 30 at 23.)

      The Court finds it unnecessary to entertain the parties’ NEPA-based

arguments because Plaintiffs have asserted a claim under FLPMA. (Doc. 18 at ¶¶

126-134.) The claim relates to the exchange of easement interests involved in the

trail reroute and implicates valuation and appraisal requirements under 43 U.S.C. §

1716(d)(1). (Doc. 29 at 23.) While the Court takes no position on the merits of

Plaintiffs’ FLPMA valuation claim, 2 the transfer of property interests implicates

not only a land exchange, but the consummation of separate decision-making

unrelated to the NEPA-based 2009 EA under FLPMA.




2
  See 43 U.S.C. § 1716(d)(1) (“No later than ninety days after entering into an
agreement to initiate an exchange of land or interests … the Secretary concerned
and other party or parties involved in the exchange shall arrange for appraisal”); 36
C.F.R. § 254.2 (“Acquisition means the attainment of lands or interests in lands by
the Secretary, acting on behalf of the United States, by exchange, purchase,
donation …” (Emphasis added.)
                                          15
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 16 of 28



      “Agency action” is defined as including “the whole or a part of an agency

rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to

act.” 5 U.S.C.A. § 551(13). “Action” is meant “to cover comprehensively every

manner in which an agency may exercise its power.” Idaho Wool Growers Assoc.

v. Schafer, 637 F. Supp. 2d 868, 872 (D. Idaho 2009), order clarified, No. CV 08-

394-S-BLW, 2009 WL 3806371 (D. Idaho Nov. 9, 2009). Section 704 of the APA

requires agency actions either be made reviewable by statute or be considered a

“final” agency action before subject to judicial review. 5 U.S.C.A. § 704. Two

conditions must be satisfied for an agency action to be considered “final.” San

Francisco Herring, 946 F.3d at 577 (citing U.S. Army Corps. of Engineers v.

Hawkes Co., 136 S. Ct. 1807, 1813 (2016) (internal quotations, citations omitted)).

First, the action must mark the consummation of the agency’s decision-making

process, not tentative or interlocutory. Id. Second, the action must determine

rights or obligations, “or from which legal consequences will flow.” Id.

      Here, while the EA may have permitted the rerouting of the trail in context

of environmental impacts, FLPMA ensures that the disposal of public lands, which

includes any interest in land, “serve the national interest.” 43 U.S.C. §§

1701(a)(1), 1702(e). Plaintiffs assert that valuation documents and

communications relating to the underlying disposal of easement interests are

missing from the record. (Doc. 29 at 23.) In support, Plaintiffs proffer evidence to

                                           16
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 17 of 28



show the “Release of Easement Interests” and multiple new trail easement

documents are included in the record, while materials related to them were

omitted. (Id., FN3; see A.R. 4996 – 5021.) In response to Defendants’ argument

that an “exchange” never occurred, hence § 1716 does not apply, Plaintiffs point

out that the USFS explicitly wrote in its “Frequently Asked Questions – Proposed

Porcupine Ibex Trail” information sheet that “the Forest Service will secure all

required easements for the construction of the new trail and relinquish interest in

portions of the current Porcupine Lowline Trail (#267) and Elk Creek Trail

(#195).” (Emphasis added) (Doc. 31 at 18, citing A.R. 424.) The conjunctive here

supports that an exchange may have occurred or at least a disposal of federal

interests in a public easement. Furthermore, the Court notes that the USFS’s

“Release of Easement Interests” and the new trail easements granted by Ned Eric

Zimmerman were recorded on the same day, September 20, 2019, with the Park

County, Montana, Clerk and Recorder, making a land transaction or acquisition

plausible. (A.R. 4999-5000, 5002-5004, 5012-5014.)

      Aside from the legally conclusive nature of Defendants’ argument that no

exchange occurred, the documents cited by Plaintiffs show non-speculative

grounds for believing information related to the execution of easements and related

land interests was considered by the USFS but omitted from the record, which

sufficiently rebuts the presumption of completeness. The same FAQ sheet, for

                                         17
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 18 of 28



example, states that “[t]his proposal is a result of these conversations and ongoing

efforts between the Forest Service, landowners, access advocates and recreationists

…” (Emphasis added) (A.R. 424.) If the proposal is the result of conversations

and ongoing efforts – negotiations – it follows that the final decision to execute the

agreements on September 20, 2019, did as well, even if modified from the

proposal.

      In Indigenous Envt’l Network, the plaintiffs successfully rebutted the

presumption of completeness by pointing out that despite more than fifteen federal

agencies being involved in the review of the Keystone XL Pipeline, the record

contained very few communications between them. 2018 WL 1796217, at *2-3.

Here, Plaintiffs’ argument is far less speculative, given their proffered evidence,

and requires no inference that communications exist, as Defendants’ own materials

suggest the land deal proposal, and thus its execution, “is the result of these

conversations and ongoing efforts.” (A.R. 424.) Last, but certainly not least,

Defendants state they excluded the materials under the theory that the NEPA-based

decision occurred in 2009. (Doc. 30 at 23.) But it appears a final agency action

may have been executed relating to the relocation of trails after 2009, which

plausibly triggers the requirements for land disposition under FLPMA and requires

the filing of a complete administrative record for the Court to review.




                                          18
      Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 19 of 28



       Plaintiffs final argument involves the lack of materials relating to the

solicitation to bid and contract for new trail construction. (Doc. 29 at 24.) While

Plaintiffs clearly identify the missing documents, they do not advance any

argument tying the solicitation for bidding or contracting for construction of the

new trails to a final agency action, such as an awarding notice, for which judicial

review is available, much less identify which cause of action and associated federal

law was allegedly violated. Indeed, Plaintiffs entire argument is one sentence long

simply identifying the missing documents. (See Doc. 29 at 24.) Thus, the Court

finds Plaintiffs have not met their burden as to the solicitation bid and contract for

new trail construction.

       The Court thus finds external communications with landowners who are

negotiating with the USFS over the re-routing of trails are in the universe of

materials that ought to comprise the administrative record. Indigenous Envt’l

Network, at *3. Therefore, Plaintiffs’ motion as it pertains to the Ibex project will

be granted insofar as to produce materials directly or indirectly considered that

relate to the easement exchange, including conference and meeting notes and

materials; internal and external communications; and, given the lack of valuation

or appraisal materials, any feasibility analyses addressing these land interests.

///

///

                                          19
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 20 of 28



             3.     Eastside Trails Policy Change Communications

      Plaintiffs argue that the record lacks any documentation relating to an

alleged policy shift relating to public use and access of the two eastside trails.

(Doc. 29 at 24.) In support, Plaintiffs proffer FOIA materials as examples of

missing materials from the record. (See Docs 29-6; 29-12.)

      Defendants argue that no shift in access policy has occurred and current

policy remains spelled out in Forest Service Manual § 5460.3. (Doc. 30 at 24, 25.)

Thus, Defendants assert that no final agency action has occurred as required by the

APA. (Id. at 26.) Defendants do, however, acknowledge the omitted materials

were provided to Plaintiffs in FOIA requests and will not object to their use at

summary judgment. (Id. at 27.)

      While Defendants acknowledge that documents germane to eastside access

issues and policy have been omitted from the administrative record, the Court finds

Plaintiffs have failed to show at this stage of proceedings that a final agency action

has occurred despite having obtained “thousands of FOIA documents.” (Doc. 29

at 26, FN4.) Plaintiffs proffer multiple examples of policy statements but show no

plausible final decision effectuating a new “hands off” policy deferring to

landowner-controlled access for the purposes of this motion. (Id. at 25-26; cf.

Docs 29-7; 29-9; 29-12 at 11.) Change may well be afoot to eastside trail access

policy, but general statements acknowledging agency collaboration with

                                          20
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 21 of 28



landowners and other interested parties is not a final agency action. See Colorado

Farm Bureau Fed’n v. U.S. Forest Serv., 220 F.3d 1171, 1174 (10th Cir. 2000)

(agreement between Interior Department and State of Colorado concerning

management programs does not constitute final agency action); Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 890-93, FN2 (1990). Plaintiffs are free to address

the issue of a final agency action relating to the eastside access policy on the merits

at later stages of proceedings.

      Plaintiffs bring this action alternatively under 5 U.S.C. § 706(1). (See e.g.

Doc. 1 ¶¶ 310, 321, 335, 348, 363.) Section 706(1) of the APA provides for

judicial review of agency action unlawfully withheld or unreasonably delayed. 5

U.S.C. § 706(1). Plaintiffs agree that in § 706(1) cases “review is not limited to

the record as it existed at any single point in time, because there is no final agency

action to demarcate the limits of the record.” (Doc. 29 at 17, quoting Friends of

the Clearwater v. Dombeck, 222 F.3d 552, 560 (9th Cir. 2000).) Nevertheless,

Plaintiffs assert that because of this, “the Ninth Circuit ‘allows a broader temporal

consideration of what comprises the administrative record’ in 706(1) cases.” (Doc.

31 at 11, citing Alliance for the Wild Rockies v. Marten, 2016 WL 7174671 at *1

(D. Mont. Oct. 3, 2016).)

      In Alliance for the Wild Rockies v. Marten, Judge Molloy clarified that

“[f]ailure-to-act claims . . . ‘are not manifestations of a precedential preference for

                                          21
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 22 of 28



unlimited discovery,’” and are limited to “documents the agency considered

directly or indirectly that fall under a record review exception.” 2016 WL

7174671 at *1 (quoting Seattle Audubon Soc’y v. Norton, 2006 WL 1518895, at *3

(W.D. Wash. May 25, 2006)). Judge Molloy then iterated the “four narrowly

construed circumstances” in which a court may inquire outside the record: when

necessary to explain agency inaction; when it appears the agency decision-maker

relied on materials or documents the agency did not include in the administrative

record; when necessary to explain technical terms or complex subject matter

involved in the agency action; or when the plaintiff makes a strong showing of bad

faith or improper behavior. Id. (citing Animal Def. Council v. Hodel, 840 F.2d

1432, 1436-38 (9th Cir. 1988), as amended by 867 F.2d 1244 (9th Cir. 1989)

(internal quotations omitted)).

      Here, Plaintiffs have advanced no particular circumstance or argument in

support, but instead argue that “if a complete record is produced, it will reveal

there was a ‘final agency’ decision in the summer of 2017 to change its policy

following inquiries and complaints from landowners, Senator Daines, and

Secretary Purdue.” (Doc. 31 at 10-11.)

      While Plaintiffs cite to Alliance for the Wild Rockies, they neglect to provide

the subsequent analysis the case required. Their request sounds precisely like the

“unlimited discovery” that Judge Molloy forewarned against. Alliance for the Wild

                                         22
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 23 of 28



Rockies, 2016 WL 7174671 at *1. Therefore, Plaintiffs motion pertaining to an

eastside policy change is denied.

             4.     Crazy Mountain Working Group Communications

      Plaintiffs argue communications between the Crazy Mountain Working

Group, landowners, and other organizations were part of the USFS’s decision to

approve the Ibex project, but few emails and no materials appear in the record.

(Doc. 29 at 29-30.) Plaintiffs assert a cause of action under the Federal Advisory

Committee Act (“FACA”), 5 U.S.C. app. 2 § 1 et seq, arguing “none of the

materials, records, documents, minutes, studies, data, maps, or working papers are

included in the record.” (Doc. 29 at 29-30.)

      The Court need not address Plaintiffs’ FACA argument because the Court

previously determined Defendants must produce communications – internal or

external – as they directly or indirectly relate to Ibex project negotiations and

executed easements. This should include any communications between USFS and

the Crazy Mountain Working Group, landowners, or other organizations who were

part of the “conversations and ongoing efforts between the Forest Service,

landowners, access advocates and recreationists …” that resulted in the Ibex

project final land deal. (See A.R. 424.) Therefore, to the extent that the USFS is in

possession of Crazy Mountain Working Group materials and communications

relating to the Ibex project, Plaintiffs’ motion is granted.

                                          23
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 24 of 28



             5.    Railroad Deeds

      Plaintiffs argue that Defendants failed to disclose the Northern Pacific

Railway deeds conveyed to landowners that may be implicated in the Ibex project

because the railroad deeds reserved an easement in the public for public roads

existing on the premises. (Doc. 29 at 31.) Plaintiffs argue that the original deed

from the United States conveying interest to the Northern Pacific was included

(A.R. 4764) but subsequent deeds were omitted. (Id.)

      Defendants argue that the USFS decision-maker did not directly or indirectly

consider these documents in approving the Porcupine-Ibex reroute. (Doc. 30 at

28.) Defendants proffer the declaration of Mary Erickson for the proposition that

she “did not consider them directly or indirectly in making my 2009 Roads and

Trails decision.” (Doc. 30-8 at ¶ 8.)

      The Court finds this to be an acknowledgement that the railroad deeds exist

but were omitted from the administrative record. It would also certainly appear

that any decision to reroute a trail would have included consideration of the

encumbrances on those lands and would have been within the “universe” of

materials directly or indirectly considered. Further, Erickson states that she did not

use those deeds for her NEPA-based 2009 EA decision, but makes no such

declaration regarding the final execution of the Ibex easements. See 36 C.F.R. §

254.3(h).

                                         24
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 25 of 28



      Therefore, Plaintiffs’ motion as to the Northern Pacific Railway deeds

conveying lands to landowners is granted.

             6.     Deliberative Materials and Privilege Log

      Plaintiffs argue that the USFS admits that deliberative documents were

withheld. (Doc. 29 at 32.) In support, Plaintiffs proffer the declaration of their

Counsel, Matt Bishop, and a 2017 DOJ Memorandum stating, “agency deliberative

documents are not properly considered part of the administrative record.” (Docs.

29-1 at ¶ 3; 29-3) (emphasis original to DOJ Memorandum.) Plaintiffs further

argue that this poses a problem in that they and this Court are left in the dark about

omitted documents without a privilege log. (Doc. 29 at 32.)

      Defendants argue Plaintiffs have not overcome the presumption of

completeness because they have not established “any actual withholding of

documents in this case.” (Doc. 30 at 30-31) (emphasis original.) Defendants again

rely on the declaration of Mary Erickson for the proposition that the administrative

record reflects the entire corpus of documentation she used in the 2009 Roads and

Trails decision. (Doc. 30-8 at ¶ 4.)

      The Court finds that Plaintiffs have not met their burden showing clear

evidence that identifies specific omitted deliberative materials with sufficient

specificity. Even though Plaintiffs’ counsel avers that during the course of

negotiations “Federal-Defendants admitted that, in accordance with its internal

                                         25
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 26 of 28



policies, it does not consider ‘deliberative documents’ to be part of the

administrative record,” Plaintiffs still have not identified any specific materials

withheld in this case. (Doc. 29-1 at ¶ 3.) In Indigenous Environmental Network,

the court’s inclusion of deliberative documents rested on “Plaintiffs … pointing to

specific documents missing from the administrative records.” 2018 WL 1796217

at *3. Here, no actual materials have been identified. Therefore, Plaintiffs’ motion

as to deliberative materials is denied.

      The Court agrees with Plaintiffs, however, that if deliberative materials are

being withheld from the record, the proper course of action is for the USFS to

invoke the deliberative process privilege and file a privilege log. (Doc. 29 at 32.)

“[T]he deliberative process privilege remains a qualified one,” and to invoke it,

“the agency must ‘make a specific showing establishing the application of the

privilege for each document that it contends that it may withhold.’” Indigenous

Environmental Network, 2018 WL 1796217 at *3. Thus, Defendants must provide

a privilege log if they seek to invoke the deliberative process privilege.

      C.     Motion to Strike Post-Decisional Documents

      Plaintiffs move the Court to strike certain post-decisional documents from

the record. (Doc. 29 at 37-38.) Defendants have agreed to remove post-decisional

documents. (Doc. 30 at 10.) Therefore, Plaintiffs’ motion as to post-decisional

documents is granted.

                                          26
       Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 27 of 28



        D.    Motion to Stay Briefing Deadline

        Plaintiffs move the Court to stay summary judgment briefing deadlines until

the instant dispute over the administrative record is resolved. (Doc. 29 at 39.)

Defendants argue that a stay in deadlines is unnecessary, is a waste of time and

resources, and violates the scheduling order. (Doc. 30 at 35-36.)

        The Court disagrees. Plaintiffs cannot be expected to prepare its summary

judgment arguments without a full record. Therefore, the parties shall meet and

confer within 30 days of this order and propose a new briefing schedule.

III.    Conclusion

        In summary, the Court finds that the administrative record is incomplete and

requires supplementation. Accordingly,

        IT IS ORDERED that Plaintiffs’ Motion for a Complete Administrative

Record (Doc. 28) is GRANTED in part and DENIED in part. Defendants shall file

a supplemented administrative record within 30 days of the filing of this order,

including:

        1.    Gallatin Travel Plan Record of Decision;

        2.    Ibex Project Communications, including Crazy Mountain Working

Group documents relating to the Ibex Project in USFS possession;

        3.    Northern Pacific Railroad Deeds; and




                                         27
    Case 1:19-cv-00066-SPW-TJC Document 42 Filed 09/30/20 Page 28 of 28



      4.     A privilege log relating to the Ibex Project, if Defendants in fact

withhold documents under an asserted privilege.

      IT IS FURTHER ORDERED that Plaintiffs’ Motion to Strike certain

documents (Doc. 28) and Plaintiffs’ Motion to Stay summary judgment briefing

schedule (Doc. 28) are GRANTED. The parties will meet and confer and file

proposed dates within 30 days of this order. All other aspects of Plaintiffs’ motion

(Doc. 28) are DENIED.

      IT IS FURTHER ORDERED that Defendants Motion for Leave to File a

Response to Plaintiffs’ Notice of Supplemental Authority (Doc. 33) is DENIED.

      IT IS ORDERED.

      DATED this 30th day of September, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         28
